DETAILED ACTION
This office action is a response to an application filed on 10/04/2018 in which Claims 1‐15 are pending for examination.

The Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement was considered by the examiner.

Specification
The title of the invention is not descriptive. For improved clarity the Office recommends to replace the title with the following: 
Sensor modules for applications with a handheld rangefinder instrument.

The abstract of the disclosure is objected to because of the informalities. For improved clarity and consistency, the Office recommends the following correction:
Line 4: A system for [[the]] handheld measurement of distances…

Drawings
Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 11a has been used to designate both a laser transmission unit and a laser reception unit. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign 11b mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the informalities. For improved clarity and consistency, the Office recommends the following corrections:
Claim 1; Line 1: A sensor 
Examiner’s note: Claim 1 uses the transitional phrase “having” which was interpreted in light of the specification to be inclusive or open-ended. MPEP 2111.03
Claims 2-8; Line 1: The sensor 
Claims 7-8: claim numbering is required
Claims 10-15; Line 1: The system 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the computation unit" in Line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 9, upon which claim 13 depends, recites the limitation “a computation component”. Therefore, the scope of Claim 13 is unclear.

Claim 15 recites the limitation "the computation unit" in Line 7. There is insufficient antecedent basis for this limitation in the claim. Claim 9, upon which claim 15 depends, recites the limitation “a computation component”. Therefore, the scope of Claim 15 is unclear.

The Office recommends to replace Claim 9 with the following:
A system for handheld measurement of distances to a surface region of an object, the system having 
the handheld rangefinder instrument and the sensor module according to Claim 1, wherein 
the handheld rangefinder instrument comprising a first laser rangefinder and a computation unit for processing the sensor data.
This revision of Claim 9 will remove Claims 13 and 15 rejection. Furthermore, Claim 9 as pending recites “a first electronic interface” and “a second electronic interface”. Claim 1, upon which Claim 9 depends, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1; 3-4; 7; 9-11; 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabher (EP2698600; Google’s translation is used).

Regarding Claim 1, Grabher teaches a sensor module (Figs. 2-3; the handheld electronic device 200; [0053]) for connection to a handheld rangefinder instrument (Figs. 2-3; the distance measuring module 100; [0052]) and for providing sensor data for the rangefinder instrument, having

an electronic interface (Fig. 3; the interface 290; [0054]) for connection to an applicable interface of the rangefinder instrument (Fig. 2-3; the interface connector 190, [0052]),

at least one electronic sensor component for generating the sensor data (Fig. 7; a sensor unit 270 [0065]), 

the sensor module is configured for transmitting the sensor data to the rangefinder instrument when the electronic interface is connected to the applicable interface for the rangefinder instrument (Fig. 2b; “…display device 240 and input means 250 may also be configured as a touch-sensitive touchscreen. … An interface (not shown) of the handheld electronic device 200 forms an electronic plug connection with the interface plug of the distance measuring module 100. In this case, data can be exchanged between the two components of the distance measuring device 1, that a user by means of the input means 250 of the electronic device 200 a Measurement of the laser distance measuring unit 110 of the distance measuring module 100 can trigger…”[0053]; Fig. 7a: evaluation component 120; “…evaluation component (120) …determine a distance (15) between two target points (10, 11) and / or a solid angle (α) between a first emission axis …and a second emission axis (18)…” Claim 10; “… the detection of the angle takes place by means of a tilt sensor and / or a gyroscope of the electronic device (200) …” Claim 13), 

the electronic interface is configured for transmitting electric power from the rangefinder instrument to the sensor module when it is connected to the applicable interface of the rangefinder instrument (Fig. 7; [0064]), and

the sensor module is configured to operate the at least one sensor component by means of the electric power transmitted by the rangefinder instrument (Fig. 7; [0064]).

Regarding Claim 3, Grabher teaches the sensor module as in Claim 1, and ,further, that the sensor module is configured as an angle measuring module for measuring at least one angle between the 

Regarding Claim 4, Grabher teaches the sensor module as in Claim 3, and, furthermore, Grabher teaches that the sensor module is configured as an angle measuring module for measuring at least two angles between the rangefinder instrument and a base; and
the at least one electronic sensor component comprises at least two angle sensors (a two-axis inclination sensor; [0024]).

Regarding Claim 7, Grabher teaches the sensor module as in Claim 1, and, furthermore, that the at least one electronic sensor component comprises a color sensor and/or a thermographic camera (Figs. 4 and 7: a camera 280; “the image of the camera 280 of the smartphone 200” [0056]).

Regarding Claim 9, Grabher teaches a system for handheld measurement of distances to a surface region of an object (Figs. 2-3), wherein the system has a handheld rangefinder instrument having a first laser rangefinder [0021] and the sensor module having at least one electronic sensor component for generating sensor data as in Claim 1.

Grabher further teaches that the rangefinder instrument has a first electronic interface (Fig. 2-3; the interface connector 190, [0052]), the sensor module has a second electronic interface (Fig. 3; the interface 290; [0054]), the first and second interfaces are configured to be connected to one another and to provide a data connection between the rangefinder instrument and the sensor module (Fig. 7; a touch screen 250 and a sensor unit 270; [0064-0065]),



the sensor module is configured to provide the rangefinder instrument with the sensor data via the data connection (Fig. 2b; “…display device 240 and input means 250 may also be configured as a touch-sensitive touchscreen. … An interface (not shown) of the handheld electronic device 200 forms an electronic plug connection with the interface plug of the distance measuring module 100. In this case, data can be exchanged between the two components of the distance measuring device 1, that a user by means of the input means 250 of the electronic device 200 a Measurement of the laser distance measuring unit 110 of the distance measuring module 100 can trigger…”[0053]; Fig. 7a: evaluation component 120; “…evaluation component (120) …determine a distance (15) between two target points (10, 11) and / or a solid angle (α) between a first emission axis …and a second emission axis (18)…” Claim 10 and [0066]; “… the detection of the angle takes place by means of a tilt sensor and / or a gyroscope of the electronic device (200) …” Claim 13), 

the first and second interfaces are configured to transmit electric power from the rangefinder instrument to the sensor module, and the sensor module is configured to operate the at least one sensor component using the transmitted power (Fig. 7; [0064]).

Regarding Claim 10, Grabher teaches the system as in Claim 9, and, furthermore, that the rangefinder instrument has a storage battery for providing the electric power (Fig. 7; the power supply unit 130; [0062]).



Regarding Claim 13, Grabher teaches the system as in Claim 11, and, further, that the computation unit is configured to compute a distance to a target also based on the sensor data (Fig. 8; “…the distance measuring unit according to the invention is designed for use with a handheld electronic device which has an inclination sensor for detecting at least one longitudinal inclination of the device.” [0024]; “…evaluation component (120) …determine a distance (15) between two target points (10, 11) and / or a solid angle (α) between a first emission axis …and a second emission axis (18)…” Claim 10 and [0066]; “… the detection of the angle takes place by means of a tilt sensor and / or a gyroscope of the electronic device (200) …” Claim 13).

Regarding Claim 14, Grabher teaches the system of Claim 9, and, furthermore, that the rangefinder instrument is having a display unit for outputting measured distances, the display unit configured as a touchscreen and further configured for outputting the sensor data (Fig. 2b: display device 240 and input means 250; “display device 240 and input means 250 may also be configured as a touch-sensitive touchscreen…An interface (not shown) of the handheld electronic device 200 forms an electronic plug connection with the interface plug of the distance measuring module 100. In this case, data can be exchanged between the two components…the measurement data on the display device 240 of the electronic device 200 are displayed.” [0053]).

Regarding Claim 15, Grabher teaches the system as in Claim 9, and, further, that the sensor module is configured as an angle measuring module for measuring at least one angle between the rangefinder 
the computation unit is configured to take measured distances to a first and a second target and to take sensor data generated by the at least one angle sensor between the measurements as a basis for computing a distance between the first and second targets (Fig. 8; “…the distance measuring unit according to the invention is designed for use with a handheld electronic device which has an inclination sensor for detecting at least one longitudinal inclination of the device.” [0024]; “…evaluation component (120) …determine a distance (15) between two target points (10, 11) and / or a solid angle (α) between a first emission axis …and a second emission axis (18)…” Claim 10 and [0066]; “… the detection of the angle takes place by means of a tilt sensor and / or a gyroscope of the electronic device (200) …” Claim 13.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grabher.

Regarding Claim 2, Grabher teaches the sensor module of Claim 1, but stops short disclosing that the sensor module has no power supply of its own.

Grabher already pointed at the fact that the handheld rangefinder could supply battery power to the sensor module [0064]. A person of ordinary skill in the art before the effective filing date of the claimed invention, considering power supply options for a sensor module, plugged into a handheld rangefinder, would have been choosing from a finite number of available solutions. Needless to say that a sensor module with no power supply of its own would have been at the top of the list.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grabher in view of Kang (US 20090296072).

Regarding Claim 5, Grabher teaches the sensor module of Claim 1, but fails to disclose that the at least one electronic sensor component comprises a laser rangefinder.

Kang teaches the at least one electronic sensor component comprising a laser rangefinder (Fig. 5; a second distance measurement module 220; [0030]).



Grabher already pointed that the distance 15 between the two points 10 and 11 could be calculated with an angle α between the first emission axis 8 and the second emission axis 18 (Figs. 8a-8b; “Measuring a first distance (9) to a first target point (10) by emitting a laser beam (7) along a first emission axis (8) and Measuring a second distance (19) to a second target point (11) by emitting a laser beam (7) along a second emission axis (18), Detecting an angle (α) between the first emission axis (8) and the second emission axis (18),” Claim 13). 
Furthermore, Grabher suggested that the first emission axis 8 could be orthogonal or coaxial to the second emission axis 18 (Figs. 6 shows coaxial emission axes; and 7a shows orthogonal emission axes; [0058]). But as Grabher lacks a second laser rangefinder, he relies on the camera 280 and a rather complex (computer power hungry) algorithm to calculate an angle α [0074]. The person of ordinary skill in the art would have been motivated to get a second laser rangefinder (the at least one electronic sensor component comprising the laser rangefinder) to implement suggested by Grabher distance measurement technique: With two laser rangefinders involved, only a direct measurement of an angle between these two devices (a rotation angle θ as defined in Kang [0033]) is required, which, predictably speeds up distance measurement and alleviates concerns about measurement accuracy.

Regarding Claim 12, Grabher teaches the system of Claim 11. But Grabher fails to disclose that the at least one electronic sensor component comprises a second laser rangefinder, which is configured for emitting a second laser beam in a second emission direction to a second target, the first and second emission directions are parallel or orthogonal.

Kang teaches the at least one electronic sensor component comprising a second laser rangefinder, which is configured for emitting a second laser beam in a second emission direction to a second target, the first and second emission directions are parallel or orthogonal (Fig. 5; a second distance measurement module 220; [0030])

It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify Grabher’s sensor module with Kang’s disclosure for the reasons already revealed in Claim 5 discussion.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grabher in view of Bögel (EP1718989; Google’s translation is used). 

Regarding Claim 6, Grabher teaches the sensor module of Claim 1. But Grabher fails to disclose that the sensor module has an extendable tape measure, and the at least one electronic sensor component is configured to sense an extended length of the tape measure, the at least one electronic sensor component comprises an absolute value transmitter.

Bögel discloses the sensor module having an extendable tape measure, and the at least one electronic sensor component is configured to sense an extended length of the tape measure, the at least one electronic sensor component comprises an absolute value transmitter (Fig. 1; [0031-0032]). The instant Application stated: “As depicted in EP 1718989 EP, for example, it is then possible for a distance between a measurement point targeted by the laser beam 30 and a stop point defined by the end of the tape measure 50 to be ascertained and displayed to the user on the display unit 17.” [0049]

Indeed, complimenting laser beam measurements with tape measure would be appealing to a number of potential customers. The Examiner would like also point at a remarkable structural similarity between cell phone and handheld rangefinder. Both types of devices include a light source and a light sensor together with a tilt sensor and processor/user interface arrangements.

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Grabher’s sensor module with the disclosures of Bögel as such modification predictably leads to improved reliability of distance measurement.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grabher in view of York (US 20110021293). 

Regarding Claim 8, Grabher teaches the sensor module of Claim 1. But Grabher failed to disclose that the at least one electronic sensor component comprises a moisture sensor and/or temperature sensor.

York discloses the at least one electronic sensor component comprising a moisture sensor and a temperature sensor (dongle 1320D; [0051] and [0111]). 

It is well known that temperature and humidity affect performance of a range-finding device. It is also well known that temperature/humidity affect a golf player performance. The person of ordinary skill in the art before the effective filing date of the claimed invention would have been strongly motivated to modify Grabher’s sensor module with York’s disclosure as such modification leads to a predictable .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140240689 by Arbouzov,
US 20130271744 by Miller,
US 20110288818 by Thierman,
US 20150029488 by Zhou,
GB 2483721 by Gamski,
GB 2409070 by Wright disclose a distance measuring device with a plug in sensor module.

US 20140090264 by Li
US 20050111301 by Rickman disclose a combination of a distance measuring device and a measuring tape.

US 20130260824 by Chen,
US 20160341546 by An disclose a handheld device with two distance measuring sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV LEVENETS whose telephone number is (571)272-8338.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV LEVENETS/Examiner, Art Unit 3645   

/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645